 



Exhibit 10.1
AMENDMENT NO. 1
TO
CREDIT AGREEMENT AND CONSENT
     This Amendment No. 1 to Credit Agreement and Consent, dated as of
September 30, 2005 (the “Amendment”), among LIFE TIME FITNESS, INC., a Minnesota
corporation (the “Borrower”), the banks from time to time party hereto
(individually, a “Bank” and, collectively, the “Banks”), and U. S. BANK NATIONAL
ASSOCIATION, a national banking association, one of the Banks, as Administrative
Agent for the Banks (in such capacity, the “Agent”) and Lead Arranger, and J. P.
MORGAN SECURITIES INC., as Syndication Agent.
RECITALS:
     A. The Borrower, the Banks, the Agent and the Syndication Agent are the
parties to that certain Credit Agreement dated as of April 15, 2005 (the
“Original Agreement”).
     B. The Borrower has requested that the Agent and the Banks amend certain
provisions of the Original Agreement and that the Agent and the Bank consent to
the consummation of the “Restructuring” hereinafter described.
     C. Subject to the terms and conditions of this Amendment, the Agent and the
Banks will agree to the foregoing requests of the Borrower based in part on the
Borrower’s agreement to execute and/or deliver, and to cause the “Restructuring
Subsidiaries” hereinafter defined to execute and/or deliver, this Amendment and
the other documents that are required to be executed and/or delivered by the
terms hereto so that, after giving effect to the Restructuring, the Agent and
the Banks shall be in substantially the same position relative to the Borrower,
its Subsidiaries, their respective property and their respective liability for
the payment and performance of the Obligations as existed prior to the
Restructuring.
     NOW, THEREFORE, the parties agree as follows:
     1. Defined Terms. All capitalized terms used in this Amendment shall,
except where the context otherwise requires, have the meanings set forth in the
Original Agreement as amended hereby.
     2. Amendments. The Original Agreement is hereby amended as follows:
     (a) The Original Agreement is generally amended so that any reference to:
     (i) “LTF Real Estate Holdings, LLC” or “Holdings” shall be deemed to be a
reference to “LTF TIAA Real Estate Holdings, LLC”;
     (ii) “FCA Construction Holdings, LLC” or “FCA Construction” shall be deemed
to be a reference to “FCA Construction Company, LLC”; and
     (iii) “FCA Restaurant Holdings, LLC” or “FCA Restaurant Holdings” shall be
deemed to be a reference to “FCA Restaurant Company, LLC”.

 



--------------------------------------------------------------------------------



 



     (b) The Original Agreement is further generally amended so that any
reference to the “Borrower” as the lessee under a LTF Lease shall be deemed to
be a reference to LTF Club Operations Company, Inc., a Minnesota corporation,
after the consummation of the Restructuring.
     (c) The definition of “Acquisition” appearing in Section 1.1 of the
Original Agreement is amended in its entirety to read as follows:
     “‘Acquisition’: Any transaction or series of transactions by which the
Borrower acquires, either directly or through an Affiliate or otherwise, (a) any
or all of the stock or other securities of any class of any Person if, after
giving effect to such transaction, such Person would be an Affiliate of the
Borrower; or (b) a substantial portion of the assets (other than real estate
that, a substantial portion of which, the Borrower intends to develop and
operate as a Club and related businesses), or a division, or line of business of
any Person.”
     (d) The definition of “LTF Lease” appearing in Section 1.1 of the Original
Agreement is amended in its entirety to read as follows:
     “‘LTF Lease’: A long term lease agreement between a Real Estate Subsidiary,
as lessor, and the Borrower (or, after the consummation of the Restructuring,
LTF Club Operations Company, Inc., a Minnesota corporation (‘Operations’)), as
lessee, relating to a Club.”
     (e) The definition of “Real Estate Subsidiary” appearing in Section 1.1 of
the Original Agreement is amended in its entirety to read as follows:
     “‘Real Estate Subsidiary’: Any Subsidiary that is the obligor on a
Permitted Permanent Loan; provided, however, that none of OP Holdings,
Operations, FCA Construction, FCA Restaurant Holdings, LTF Real Estate Holdings,
LLC, a Delaware limited liability company (‘RE Holdings’), LTF Club Management
Company, LLC, a Delaware limited liability company (‘Management’), or LTF Real
Estate Company, Inc., a Minnesota corporation (‘RE CO’) are, or shall become, a
Real Estate Subsidiary. The Real Estate Subsidiaries in existence on the Closing
Date are described on Schedule 1.1(a) of the Disclosure Schedules.”
     (f) Subparts (b)(vi) and (vii) of the definition of “Permitted Permanent
Loan” appearing in Section 1.1 of the Original Agreement are respectively
amended in their entireties to read as follows:
     “(vi) the Clubs are leased to the Borrower (or, after the consummation of
the Restructuring, Operations) pursuant to an LTF Lease; provided, that such LTF
Lease shall not require the Borrower or Operations, as the case may be, to pay
more than the market rate for such Club as of the effective date of such LTF
Lease, plus annual increases not to exceed 2.5% on a compounded basis;

2



--------------------------------------------------------------------------------



 



     (vii) the Net Proceeds from such Indebtedness are sufficient to repay at
least 50% of the aggregate costs paid or incurred by the Borrower or Operations,
as the case may be, in connection with the acquisition and improvement of the
Clubs comprising security for such Indebtedness except that this clause
(vii) does not apply to any Teachers’ Re-financing;”.
     (g) Section 1.1 of the Original Agreement is further amended by adding the
following new definitions in proper alphabetical order:
     “‘Collateral’: Any property in which the Agent has been granted a Lien
pursuant to any Loan Document.
     ‘Restructuring’: The transactions set forth on Schedule A attached to that
certain Amendment No. 1 to Credit Agreement and Consent dated as of
September 30, 2005 (the ‘First Amendment’).
     ‘Restructuring Documents’: The documents listed on Schedule B attached to
the First Amendment.
     ‘Restructuring Subsidiary”: Each of OP Holdings, Operations, RE Holdings,
Management and RE CO.”
     (h) Section 5.12 of the Original Agreement is amended in its entirety to
read as follows:
     “Section 5.12 LTF Leases. The Borrower shall comply with, or, after the
consummation of the Restructuring, shall cause Operations to comply with, its
obligations under each LTF Lease in all respects such that neither the Real
Estate Subsidiary that is the lessor party thereto nor any third party lender
whose Permitted Permanent Loan is secured by such LTF Lease shall have the right
to terminate such LTF Lease by reason of default by the Borrower or Operations,
as the case may be, thereunder.”
     (i) Section 5.13 of the Original Agreement is amended in its entirety to
read as follows:
     “Section 5.13 Real Estate. The Borrower shall take all actions necessary to
assure that the Borrower or, after the consummation of the Restructuring, RE CO,
holds in its name fee title interest (or, if the Borrower’s and its
Subsidiaries’ greatest estate in any parcel of real estate is a leasehold
estate, then such leasehold estate) to all parcels of real property in which the
Borrower or any Subsidiary has any interest except for Clubs that are owned by a
Real Estate Subsidiary subject to Lien securing a Permitted Permanent Loan made
to such Real Estate Subsidiary or for the Clubs respectively located in
Champlin, MN and Savage, MN if the Borrower does not transfer them to RE CO
pursuant to Section 12(c) of the First Amendment.”

3



--------------------------------------------------------------------------------



 



     (j) Section 5.14 of the Original Agreement is amended in its entirety to
read as follows:
     “Section 5.14 Mandatory Distributions. The Borrower shall cause:
     (a) FCA Restaurant Holdings and each other Subsidiary (other than Holdings,
RE Holdings, RE CO and any Real Estate Subsidiary) to distribute (not less often
than monthly) to its owners all cash and cash equivalents that come into the
possession of FCA Restaurant Holdings or such other Subsidiary and that are not
required by FCA Restaurant Holdings or such other Subsidiary to satisfy its
immediate working capital requirements.
     (b) Holdings, RE Holdings, RE CO and each Real Estate Subsidiary to enter
into an agreement (an ‘Upstream Distribution Agreement’) with the Borrower in
form and substance satisfactory to the Agent: (i) requiring Holdings, RE
Holdings, RE CO and such Real Estate Subsidiary to promptly distribute (and not
less often than monthly) to the Borrower all cash and cash equivalents that come
into the possession of such Subsidiary and that are not required by such
Subsidiary to satisfy: (A) its immediate obligations to contractors and vendors
entered into in the ordinary course of business; and (B) its obligations under
the Permitted Permanent Loans made to Holdings or such Real Estate Subsidiary;
and (ii) assigning to the Agent a Lien in all of the Borrower’s right, title and
interest in, to and under such agreement and to all payments required to be made
thereunder, and the Borrower shall cause each Subsidiary to comply with such
agreement.”
     (k) Section 6.5(a)(ii) of the Original Agreement is amended by changing the
reference to “Section 6.2 or 6.19” to a reference to “Section 6.2 or 6.18.”
     (l) Section 6.6 of the Original Agreement is amended in its entirety to
read as follows:
     “Section 6.6 Negative Pledges. The Borrower will not enter into, and will
not permit any of its Subsidiaries to enter into, any agreement , bond, note or
other instrument with or for the benefit of any Person other than the Banks
which would (a) prohibit such Person from granting, or otherwise limit the
ability of such Person to grant, to the Banks any Lien on any assets or
properties of such Person, or, in the case of any of the Borrower’s
Subsidiaries, would prohibit such Subsidiary from paying distributions or
dividends to its equity holders except for the Related Agreements evidencing or
securing: (i) a Permitted Permanent Loan so long as such restriction applies
only to the Real Estate Subsidiaries that are bound by the relevant Related
Agreements and terminates upon the payment of such Permitted Permanent Loan; and
(ii) Purchase Money Indebtedness (including Capitalized Leases) which prohibit
the granting of additional Liens on the property securing such Purchase Money
Indebtedness, or (b) require the Borrower

4



--------------------------------------------------------------------------------



 



or any of its Subsidiaries to grant a Lien to any other Person if such Person
grants any Lien to the Banks.”
     (m) Section 6.7(b) of the Original Agreement is amended in its entirety to
read as follows:
     “(b) any wholly-owned Subsidiary of the Borrower may pay dividends or make
distributions to its parent; provided, however, that, if such wholly-owned
Subsidiary is indirectly owned by the Borrower through one or more intermediate
Subsidiaries, then such Subsidiary may not pay dividends or make distributions
to its parent unless all of such intermediate Subsidiaries can pay dividends or
make distributions to their respective parents without any restriction or
limitation set forth in any Related Agreement;”.
     (n) Section 6.10(n) of the Original Agreement is amended in its entirety to
read as follows:
     “(n) Investments by the Borrower in its Subsidiaries in existence on the
Closing Date and Investments by the Borrower in the Restructuring Subsidiaries
as of September 30, 2005.”
     3. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Effective Date”) when, and only when, the Agent shall have
received:
     (a) Counterparts of this Amendment executed by the Borrower and the
Majority Banks;
     (b) An Amendment No. 1 to Pledge Agreement in the form provided by the
Agent appropriately completed and duly executed by the Borrower;
     (c) A certificate of the Secretary of the Borrower having attached (i) a
copy of the corporate resolution of the Borrower authorizing the execution,
delivery and performance of this Amendment and any other documents to be
executed and/or delivered by the Borrower in connection herewith, certified by
the Secretary or an Assistant Secretary of the Borrower; and (ii) an incumbency
certificate showing the names and titles, and bearing the signatures of, the
officers of the Borrower authorized to execute this Amendment and such other
documents to be executed and/or delivered by the Borrower in connection
herewith;
     (d) A certificate of good standing for the Borrower in the jurisdiction of
its incorporation or organization;
     (e) An Amendment No. 1 to Pledge Agreement in the form provided by the
Agent appropriately completed and duly executed by Holdings;

5



--------------------------------------------------------------------------------



 



     (f) One or more Subsidiary Guaranties in the form provided by the Agent
appropriately completed and duly executed by OP Holdings, , Operations, RE
Holdings, Management, and RE CO, respectively;
     (g) A Subsidiary Security Agreement in the form provided by the Agent
appropriately completed and duly executed by OP Holdings, Operations, Management
and RE CO, respectively;
     (h) A Subsidiary Pledge Agreement in the form provided by the Agent
appropriately completed and duly executed by OP Holdings and RE Holdings,
respectively;
     (i) An Amended and Restated Upstream Distribution Agreement in the form
provided by the Agent appropriately completed and duly executed by the Borrower,
Holdings, RE Holdings, RE CO and each Real Estate Subsidiary in existence on the
date of this Amendment;
     (j) A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of each Subsidiary that is executing and/or delivering any
document in connection with this Amendment dated as of a current date and
certifying to the following:
     (i) a true and accurate copy of the corporate or company (or other)
resolutions of such Subsidiary authorizing the execution, delivery and
performance of the Loan Documents to which such Subsidiary is a party
contemplated hereby and thereby;
     (ii) the incumbency, names, titles and signatures of the officers of such
Subsidiary authorized to execute the Loan Documents to which such Subsidiary
arty is a party;
     (iii) a true and accurate copy of the Articles of Incorporation or
Organization (or the equivalent) of such Subsidiary with all amendments thereto,
certified by the appropriate governmental official of the jurisdiction of
organization as of a date acceptable to the Agent; and
     (iv) a true and accurate copy of the bylaws, operating agreement and member
control agreement (or other constituent documents) for such Subsidiary;
     (k) A certificate of good standing for each of the Subsidiaries described
in Section 3(i) in the jurisdiction of such Subsidiary’s incorporation or
organization and in the jurisdictions where the character of the properties
owned or leased by such Subsidiary or the business conducted by such Subsidiary
makes such qualification necessary, certified by the appropriate governmental
officials as of a date acceptable to the Agent;

6



--------------------------------------------------------------------------------



 



     (l) Evidence that the Borrower’s insurance policies have been amended in a
manner reasonably acceptable to the Agent to reflect the consummation of the
Restructuring;
     (m) A copy of the Restructuring Documents, each in form and substance
satisfactory to the Agent and Majority Banks and certified as a true and correct
copy by an officer of the Borrower;
     (n) A copy of all amendments to Related Agreements previously delivered to
the Agent and all additional Related Agreements to be executed in connection
with the consummation of the Restructuring as more particularly set forth on
Schedule C attached to this Amendment and incorporated herein by reference, each
in form and substance satisfactory to the Agent and Majority Banks and certified
as a true and correct copy by an officer of the Borrower;
     (o) Evidence satisfactory to the Agent that the occurrence of the Effective
Date is the last condition to be satisfied to the consummation of the
Restructuring; and
     (p) Such other approvals, opinions or documents as the Agent or any Bank
may reasonably request.
     4. Representations and Warranties. To induce the Agent and the Banks to
enter into this Amendment, the Borrower represents and warrants to the Agent and
the Banks as follows:
     (a) The execution, delivery and performance by the Borrower of this
Amendment and any other document to be executed and/or delivered by the Borrower
in connection herewith have been duly authorized by all necessary corporate
action, do not require any approval or consent of, or any registration,
qualification or filing with, any government agency or authority or any approval
or consent of any other person (including, without limitation, any stockholder)
that has not been obtained, do not and will not conflict with, result in any
violation of or constitute any default under, any provision of the Borrower’s
articles of incorporation or bylaws, any agreement binding on or applicable to
the Borrower or any of its property, or any law or governmental regulation or
court decree or order, binding upon or applicable to the Borrower or any of its
property and will not result in the creation or imposition of any security
interest or other lien or encumbrance in or on any of its property pursuant to
the provisions of any agreement applicable to the Borrower or any of its
property except pursuant to the Loan Documents to which the Borrower is a party;
     (b) The representations and warranties respectively contained in Article IV
of the Original Agreement are true and correct as of the date hereof as though
made on that date except: (i) to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects as of such earlier date; and (ii) the representations
and warranties set forth in Section 4.5 to the Borrower’s financial statements
shall be deemed to refer to the financial statements then

7



--------------------------------------------------------------------------------



 



most recently delivered to the Banks pursuant to Section 5.1(a) or (b), as the
case may be; provided, that the unaudited interim financial statements do not
comply with GAAP because of the absence of footnotes and are subject to
immaterial year-end audit adjustments;
     (c) No events have taken place and no circumstances exist at the date
hereof which would give the Borrower the right to assert a defense, offset or
counterclaim to any claim by the Agent or any Bank for payment of the
Obligations now existing or hereafter arising under the Original Agreement as
amended by this Amendment or any other Loan Document;
     (d) The Original Agreement, as amended by this Amendment, and each other
Loan Document to which the Borrower is a party remain in full force and effect
and are the legal, valid and binding obligations of the Borrower and are
enforceable in accordance with their respective terms, subject only to
limitations as to enforceability which might result from bankruptcy, insolvency,
moratorium and other similar laws affecting creditors’ rights generally and
subject to limitations on the availability of equitable remedies; and
     (e) No Default, Event of Default or Material Adverse Occurrence has
occurred and is continuing as of the date hereof after giving effect to this
Amendment.
     5. Reference to and Effect on the Loan Documents.
     (a) From and after the date of this Amendment, each reference in the
Original Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Original Agreement, and each reference to the
“Agreement”, “thereunder”, “thereof”, “therein” or words of like import
referring to the Original Agreement in any other Loan Document shall mean and be
a reference to the Original Agreement as amended hereby.
     (b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent or any Bank under the Original Agreement or any other Loan
Document, nor constitute a waiver of any provision of the Original Agreement or
any such other Loan Document.
     6. Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other documents
to be delivered hereunder or thereunder, including their reasonable attorneys’
fees and legal expenses. In addition, the Borrower shall pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution and delivery, filing or recording of this Amendment and the other
instruments and documents to be delivered hereunder, and agrees to save the
Agent and each Bank harmless from and against any and all liabilities with
respect to, or resulting from, any delay in the Borrower’s paying or omission to
pay, such taxes or fees.

8



--------------------------------------------------------------------------------



 



     7. Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS
AMENDMENT AND THE REPLACEMENT REVOLVING NOTE SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS.
     8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     9. Counterparts. This Amendment may be executed in separate counterparts
and by separate parties in separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
Amendment.
     10. Recitals. The Recitals hereto are incorporated herein by reference.
     11. Consent. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary but subject to the satisfaction of the conditions
subsequent set forth in Section 12 of this Amendment, the Agent and the Banks,
on the Effective Date of this Amendment, hereby consent to the Borrower’s and
its Subsidiaries’ consummation of the Restructuring. The Agent’s and the Banks’
consent are limited to the specific circumstances described above, and shall not
be construed to be a consent to any other transaction or a general waiver of any
term or provision of the Original Credit Agreement or any other Loan Document.
     12. Conditions Subsequent. As conditions subsequent to this Amendment, the
Agent and the Banks require that by no later than:
     (a) October 7, 2005, the Borrower shall deliver evidence to the Agent that
the Borrower has dissolved LTF Corporate Businesses Company, LLC, a Delaware
limited liability company (“CBC”) and LTF Air Company, LLC, a Delaware limited
liability company (“AIR CO”); provided, however, that:
     (i) the Borrower covenants and agrees with the Agent and the Banks that,
prior to the dissolution of CBC and AIR CO, neither the Borrower nor any of the
Borrower’s other Subsidiaries shall contribute any assets to either CBC or AIR
CO and that neither CBC nor AIR CO shall engage in any business; and
     (ii) if the Borrower fails to timely dissolve CBC and AIR CO, then the
Agent, upon 10 Business Days’ prior written notice to the Borrower, may impose
the Default Rate commencing on the first day following the end of such notice
period and continuing thereafter until CBC and AIR CO are dissolved;
     (b) October 31, 2005, the Borrower shall deliver to the Agent all Related
Agreements and/or amendments to existing Related Agreements that may be required
by

9



--------------------------------------------------------------------------------



 



Teachers in connection with the Borrower’s obtaining Teachers’ consent to the
Restructuring; provided, however, that all such Related Agreements and
amendments shall be subject to the Agent’s determination, in its sole and
absolute discretion, that such Related Agreements and amendments establish a
post-Restructuring claim against the Borrower, the Restructuring Subsidiaries
and their respective assets that is similar to the pre-Restructuring claim that
Teachers had against the Borrower and its assets; provided further, however,
that if the Agent notifies the Borrower that such Related Agreements and
amendments enhance Teachers’ pre-Restructuring claim, then the Borrower shall
immediately unwind the Restructuring and shall execute such documents as may be
required by the Agent as being necessary or convenient to effect such unwinding;
and
     (c) October 31, 2005, the Borrower shall deliver to the Agent all Related
Agreements and/or amendments to existing Related Agreements that may be required
by Associated Bank Minnesota or Associated Bank, National Association in
connection with the Borrower’s obtaining the respective bank’s consent to the
Restructuring; provided, however, that all such Related Agreements and
amendments shall be subject to the Agent’s determination, in its sole and
absolute discretion, that such Related Agreements and amendments establish a
post-Restructuring claim against the Borrower, the Restructuring Subsidiaries
and their respective assets that is similar to the pre-Restructuring claim that
the relevant bank had against the Borrower and its assets; provided further,
however, that if the Agent notifies the Borrower that such Related Agreements
and amendments enhance the relevant bank’s pre-Restructuring claim, then the
Borrower shall exclude the Clubs respectively located in Champlin, MN and
Savage, MN from the Restructuring.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first written above.

            LIFE TIME FITNESS, INC.
      By:         Name:   Eric J. Buss      Title:   Secretary     

            U.S. BANK NATIONAL ASSOCIATION,
as Agent and as a Bank
      By:         Name:   Karen E. Weathers      Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

              JPMorgan Chase Bank, N. A.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              M&I Marshall & Ilsley Bank
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  and    
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              National City Bank of the Midwest
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              Merrill Lynch Capital, a Division of Merrill Lynch Business
Financial Services Inc.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              Harris Trust and Savings Bank
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              Associated Bank, National Association
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              MB Financial Bank, N.A.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 